Case 1:18-cv-00088-LPS Document 1060 Filed 04/16/21 Page 1 of 1 PageID #: 51381


                          MORRIS, NICHOLS, ARSHT               &   TUNNELL     LLP

                                       1201 N ORTH M ARKET S TREET
                                              P.O. B OX 1347
                                   W ILMINGTON , D ELAWARE 19899-1347

                                                (302) 658-9200
                                             (302) 658-3989 FAX
 MEGAN E. DELLINGER
 (302) 351-9366
 mdellinger@morrisnichols.com


                                              April 16, 2021

 The Honorable Leonard P. Stark
 United States District Court
   for the District of Delaware
 844 North King Street
 Wilmington, DE 19801

           Re:       H. Lundbeck A/S v. Lupin Limited et al., C.A. No. 18-88 (LPS) (consolidated)

Dear Chief Judge Stark:

        Enclosed are two discs, each containing electronic versions of Plaintiffs’ Corrected
Opening Post Trial Brief on Infringement (D.I. 1057), Plaintiffs’ Corrected Proposed Findings of
Fact on Infringement (D.I. 1056), Plaintiffs’ Corrected Proposed Findings of Fact on Validity
(D.I. 1058), Plaintiffs’ Corrected Post Trial Brief on Validity (D.I. 1059), and Plaintiffs’ Reply
Post Trial Brief on Infringement (D.I. 1054), with hyperlinks to the exhibits, transcripts, cases, and
statutes cited therein.



                                                  Respectfully,

                                                  /s/ Megan E. Dellinger

                                                  Megan E. Dellinger (#5739)


MED/dss
cc:  All Counsel of Record (via electronic mail)
